Citation Nr: 0308084	
Decision Date: 04/29/03    Archive Date: 05/06/03

DOCKET NO.  02-21 088	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for IGA with history of 
chronic microhematuria.

2.  Entitlement to service connection for residuals of torn 
medial meniscus of the right knee.

3.  Entitlement to service connection for an abnormal 
thyroid.

4.  Entitlement to an initial compensable rating for slipping 
rib syndrome, status post excision of 1 by 5 cm. fragment of 
loose cartilage (also claimed as atypical chest pain 
syndrome).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active military service from October 1975 to 
June 2001.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2002 rating decision 
by the RO which denied service connection for IGA nephropathy 
with history of chronic microhematuria, residuals of a torn 
medial meniscus of the right knee and for an abnormal 
thyroid.  The RO granted service connection for slipping rib 
syndrome, status post excision of 1 by 5 cm fragment of loose 
cartilage (also claimed as atypical chest pain syndrome), 
assigning a 0 percent rating.  The veteran appeals for a 
compensable rating.


REMAND

On a November 2002 VA Form 9, the veteran requested a Board 
hearing to be held in Washington, D.C.  In March 2003, the 
veteran's appeal was certified to the Board.  He received 
notice of his scheduled Central Office Board hearing in March 
2003.  In an April 2003 statement, the Board was informed 
that the veteran was canceling his Central Office hearing and 
that he wanted an RO hearing.  The veteran's request for a RO 
personal hearing was received within 90 days after being 
notified of his case being certified to the Board.  See 
38 C.F.R. § 20.1304 (2002).  The case must therefore be 
remanded to the RO so that the veteran can be scheduled for a 
RO hearing.

In view of the above, this matter is REMANDED to the RO for 
the following action:

1.  The veteran should be scheduled for a 
RO hearing. 

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review the 
veteran's claims.

3.  Thereafter, the veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




